Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments Regarding Applicant’s Amendment
The amendment filed July 12, 2022 has been entered.
The objection to the drawings is withdrawn in response to the replacement drawings.
The rejection made under 35 U.S.C. § 103 is withdrawn in response to the amendment.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Claim 1 now requires, generate a segmentation mask for the anatomical structure using a machine-learned segmentation model, wherein the segmentation model is trained to generate the segmentation mask based on the plurality of features extracted from the visual representation of the anatomical structure.  Claim 14 recites an analogous limitation.  Xue, the closest prior art, teaches against the use of segmentation in predicting thickness.  Therefore claims 1 and 14 are allowable over Xue alone or in combination.  Claims 2-4 and 6-13 depend from claim 1.  Claims 15-17, 19 and 20 depend from claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417. The examiner can normally be reached Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON CHANG/Primary Examiner, Art Unit 2665